AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modifled) Page 1 ofl

UNITED STATES DISTRICT COURT
SoUTHERN DISTRICT oF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November 1, 1987)

Jesus Otoniel MeraZ_FariaS Case Number: 3:18-mj-22705-RNB

 
 

 

Lauren \Nl.han1s,.…h .r_ {, - ., . w
Defendanl’s Atlorney ‘~ * .‘ z

REGISTRATION NO. 80784298

v =
, 5 .._M_..,..,._,_,..J

  

 

 

 

 

 

THE DEFENDANT: m _, _
12 pleaded guilty to count(s) 1 of Complamt w…%:t. '_ m pdm v \`r"`,v_:wwm
|:l Was found guilty to count(s) @Y . 7 m …;PU l Y~
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of Such count(s), Which involve the following offense(s):

Title & Section Nature of Offense Count Numbergs[
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) 1

l:l The defendant has been found not guilty on count(s)
U Count(s) dismissed on the motion of the United States.

 

 

IMPRIS()NMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: v
TIME SERVED

El Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

l:l Court recommends defendant be deported/removed With relative, charged in case _

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Tuesday, November 13, 2018
Date of Imposition of Sentence

WW

HdNo“RABL/E Ro’BERT N. BLoCK
UNITED sTATEs MAGISTRATE JUDGE

 

3:18-mj-227()5-RNB

 

